Citation Nr: 1646687	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-28 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), in excess of 10 percent for the period from October 31, 2005, in excess of 30 percent from June 29, 2007, and in excess of 50 percent from June 16, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in July 2007.  The RO issued a statement of the case (SOC) in June 2009.  The Veteran subsequently perfected his appeal with a VA Form 9 in July 2009.  

In June 2015, the Board remanded the Veteran's claim for further development.  

The RO issued a rating decision in June 2016 increasing PTSD to 30 percent effective June 29, 2007, and a 50 percent rating effective June 16, 2008.  As the decision represented a partial grant of benefits on appeal, a SSOC was also issued in June 2016, addressing PTSD.  AB v. Brown, 6 Vet. App. 35 (1993).  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. For the initial rating period from October 31, 2005 to June 28, 2007, the Veteran's PTSD has been manifested by no more than occupational and social impairment due to mild or transient symptoms.

2. For the period from June 29, 2007 to June 15, 2008, the Veteran's PTSD has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

3. For the period from June 16, 2008 the Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity, but is not productive of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.
  

CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. For the rating period from June 29, 2007 to June 15, 2008, the criteria for a disability rating in excess of 30 percent for PTSD has not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for an evaluation in excess of 50 percent for PTSD from June 16, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 
Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was notified via a letter in November 2005, in which the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence were provided.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, and lay statements in support of the claim.  The Board has also obtained VA treatment records and VA examination reports from February 2007, July 2010 and September 2015, which may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

The Board notes that the case was remanded in June 2015.  The Board's June 2015 remand directed that the Veteran be afforded a VA examination, and for the Veteran to be asked to identify all VA and nonVA clinicians who treated him for PTSD, and to obtain all outstanding treatment records.  Outstanding treatment records were obtained, and the Veteran was afforded a VA examination in September 2015.  

A SSOC was issued in June 2016.  Accordingly, the requirements of the June 2015, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II. Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id. 

A 30 warranted when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Factual Background and Analysis

The Veteran contends that his service-connected PTSD warrants an increased evaluation.  There are three periods under review, October 31, 2005 to June 29, 2007, June 29, 2007 to June 16, 2008, and the period following June 16, 2008. 

VA treatment records from February 2005, indicate the Veteran was seen and at the mental health clinic, and it was noted he did not have homicidal or suicidal ideation, hallucinations or paranoia.  At a March 2006 visit, the Veteran was noted as being alert and oriented in all spheres and having good eye contact.  His speech was clear, logical, goal directed, and future oriented.  He had a neat and clean appearance, with no body odor.  His judgment and insight was good, memory was intact, and his mood euthymic and affect congruent.   

Records were received from Christus Saint Mary Hospital, Mid-Jefferson County Hospital, and Dr. J. S., and are negative for mental health treatment.  

In February 2007, the Veteran was afforded a VA examination.  Upon arrival, the Veteran appeared depressed and was withdrawn and tired.  He reported taking Zoloft and Risperdal, and his symptoms had decreased.  He reported occasionally having night sweats, nightmares and angry outbursts.  He reported transient suicidal ideation.  He reported symptomatology lasting on average one to two hours per week.  He was working as a lab assistant, and reported getting along reasonably well with his supervisors and coworkers.  He reported going fishing, attending church, and occasionally seeing and living with his children.  On examination, the Veteran was alert and oriented to time, place, person and purpose of the visit.  His appearance and hygiene were casual.  He reported periods of unprovoked irritability.  His communication, speech, and concentration were normal.  He reported panic attacks once per month.  He reported having a suspicious nature, but had no delusions.  He denied hallucinations, but did report obsessional rituals such as checking doors.  He did not have any impaired judgment, or impaired abstract thinking.  His memory was normal.  His GAF score was a 65.  The examiner stated the Veteran's psychiatric symptoms are mild or transient.    

According to Beaumont Outpatient Clinic (OPC) treatment records, in March 2007, the Veteran was seen for a routine visit, at which time he had no complaints.  He was pleasant, with a flat affect.  He was divorced and tolerating the divorce well.   He denied suicidal and homicidal ideation, hallucinations or paranoia.  

In a June 2007 record, the Veteran reported being paranoid, and thinking about death, however denied homicidal or suicidal ideation and hallucinations.  He relayed that he was planning to retire at age 62.  In March 2008, he reported having one nightmare since his prior visit in October 2007.  He was neat and clean in appearance, his judgment and insight was good, and memory was intact.  His mood was euthymic, and affect congruent.  He did not have a thought disorder or evidence of psychotic symptoms or cognitive deficits.   

In a June 2008 treatment record, the Veteran was being treated for recurrent bouts of depression, occasional suicidal and homicidal ideation, anger control, recurring dreams of combat, and family and financial stressors.  His GAF score was a 60.  
At a March 2009 visit, the Veteran reported his condition was stable.  

In a July 2009 statement, the Veteran stated he believed the Beaumount outpatient clinic records provide more evidence pertinent to his psychiatric health than the recent VA examination, and he requested a new examination. 

In July 2010 the Veteran was afforded a VA examination.  He was living with his daughter.  He retired from employment in 2009, reporting that he felt the need to because could no longer cope adequately or remember all he was responsible for.   He reported waking two to three times per night, and feeling tired on a daily basis.  His symptoms were moderate and episodic in nature.  He reported feeling suspicious of others, isolated, feelings of being followed, and depression.  He was taking Sertraline, and Risperidone, and was having a good response to the medications.  He had received psychotherapy in the prior year as often as twice per month.  He reported having a good relationship with his siblings.  He was divorced, and living with his daughter.  He reported having a good relationship with all four of his children.  He did not have a history of legal problems.  He reported distressing dreams and nightmares.  His appearance and hygiene were appropriate, as was his behavior.  He maintained good eye contact during examination.  His affect and mood showed anxiety and a depressed mood.  His communication was within normal limits. He had impaired attention and focus.  He did not have any panic attacks.  There was no evidence of suspiciousness, or a history of delusions, or hallucinations.  His thought processes were appropriate. He was able to understand directions, and did not have slowness of thought or appear confused.  His judgment was not impaired, and his abstract thinking was normal.  His memory was impaired and the degree was moderate, with problems with retention of highly learned material.  He had difficulty with remembering names, and forgetting to complete tasks.  His memory loss was mild to moderate.  He denied homicidal or suicidal ideation.  His GAF score was a 60.  The examiner indicated the Veteran's symptoms were moderate in nature.  He reported difficulty establishing and maintaining effective work, school and social relationships because he did not like to be around people or crowds, and preferred being around his family and a few friends. 

At a February 2011 visit, the Veteran had a GAF score of 65.  He denied suicidal and homicidal ideation, hallucinations, paranoia, or delusions.  His thought processes were coherent and logical, his thought content was normal, speech and motor functions were normal, and his affect was stable and appropriate.   

At a March 2012 visit, the Veteran reported he was doing fine, having had a few panic attacks in January 2012, however this had settled down.  He denied any other increase in symptoms.  In April 2013, he reported being in a fair condition, he relayed that he was doing well, and denied any significant psychiatric symptoms.   He reported walking regularly at the mall, and denied any suicidal or homicidal ideation, hallucinations, delusions, or paranoia.  At a May 2014 visit, the Veteran reported being "about the same."  On examination, his motor faculties were normal, affect was stable and appropriate, his thought content, thought process and perception were all normal. 

In September 2015 the Veteran was afforded a VA examination.  The examiner noted the Veteran's PTSD was in partial remission due to his medication.  He met the criteria for unspecified depressive disorder.  The examiner indicated it was at least as likely as not that the Veteran's unspecified depressive disorder was secondary to PTSD.  The examiner attributed depressed mood, lack of interaction with people, decreased participation in activities and psychomotor retardation to unspecified depressive disorder.  The symptoms attributed to PTSD included nightmares which are controlled by medication, avoidance of crowds, shame related to his service and sleep disturbance.  The Veteran had occupational and social impairment with reduced reliability and productivity.  With regard to his social and marital history, he reported getting along with his four children.  In a typical day he gets up at 10 or 11 am, watches television, takes his medication, eats, walks, takes night meds and goes to bed. He did not socialize during the week, and reported going to church occasionally.  With regard to his occupational and educational history, he stated he had not worked since 2009.  He indicated he was afraid he would get fired so he retired early.  He reported not being able to complete assignments and forgetting how to do things.  As for his mental health history, he had not had inpatient mental health treatment, or ER visits for mental health reasons nice his last evaluation.  He denied suicidal or homicidal ideation.  He was receiving treatment every three months for therapy and medication.  He was taking Sertraline, Risperidone, and Prazosin.  Because of the medications, he reported seldom having nightmares.  He cited his PTSD as the cause of his divorce in 2006.  His typical mood is sad, except for when he sees his daughter.  He felt shame and guilt related to what he did in Vietnam.  He reported his memory was pretty good, and his concentration was ok.  He reported a good appetite, and good self-esteem.  He was negative for symptoms of panic disorder, mania, generalized anxiety disorder, obsessive compulsive disorder and psychosis.  He had a depressed mood, chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships, decreased interest, psychomotor retardation, decreased concentration and shame and guilt.  He was alert and oriented to time, person, and place.  He was dressed and groomed appropriately.  His mood and affect were depressed.  His thoughts were logical and goal directed.  His speech was clear, relevant and coherent.  His eye contact was poor, and his responses were delayed and labored.  He was able to reason when presented with hypothetical situations, and interpret one of two proverbial statements.       

The examiner concluded the Veteran's PTSD was in partial remission due to his medication.  He endorsed depressed mood due to not having a life and being alone since his divorce.  He endorsed lack of interaction with people due to not wanting the stress of conversation.  He endorsed decreased participation in activities such as fishing because he was tired and did not feel the same.  He had psychomotor retardation.  The examiner noted there was potential symptom overlap between the PTSD and unspecified depressive disorder with regard to the following symptoms:  decreased activity and sleep disturbance, and maintaining social relationships.  His PTSD was not manifested by occupational and social impairment with deficiencies in most areas.  He reported that he stopped working due to problems with his memory.  He reported his family relations are good and that seeing his daughter improves his depression. His judgment was appropriate.  His thoughts were logical and goal directed but appeared to take a great deal of effort which suggests a depressed mood.  He was negative for suicidal ideation, obsessional rituals which interfere with routine activities intermittently illogical obscure or irrelevant speech, near continuous panic or depression affecting the ability to function indecently, appropriately, and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances.  The examiner concluded the Veteran's PTSD was not manifested by total occupational and social impairment.  His thoughts were logical and goal directed but appeared to take a great deal of effort, which is suggestive of depressed mood.  His communication was appropriate.  He was negative for persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place and memory loss for names of close relatives, own occupation, or own name.  

In a treatment record from the Beaumont outpatient clinic, from May 2016, the Veteran was assessed as having depressive symptoms and PTSD.  He reported spending more time at the mall people watching, going on walks, and going to church.  He indicated his nightmares had improved.  He was appropriately dressed and groomed.  He was cooperative and attentive, and had good eye contact.  He was oriented to time, place and person.  He did not have agitation or abnormal movements.  His speech was a normal, rate, rhythm and volume.  His affect was stable and appropriate, and he appeared euthymic.  He denied homicidal or suicidal ideation, delusions, hallucinations, or ruminations.  His thought processes were coherent and logical, and his memory was intact.   
 
A. Initial rating in excess of 10 percent, from October 31, 2005 to June 28, 2007

Having reviewed the complete record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent.

The Board finds that prior to June 29, 2007, the Veteran's PTSD symptoms were mild or transient, and caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The Veteran had no difficulty in performing activities of daily living.  He had no difficulty in understanding simple or complex commands.  He did not pose any threat of danger or injury to himself or others.  

PTSD did not cause occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss that would warrant the next higher 30 percent rating.   There is no evidence of forgetting names, directions or recent events, panic attacks weekly or less often.  While the Veteran did report periods of irritability, and nightmares, they were not of sufficient frequency to result in a higher level of social and occupational impairment.  Furthermore, the evidence did not show a level of difficulty in establishing or maintaining effective work and social relationships, or other more severe symptomatology such as to warrant at least the next higher 30 percent rating.

With respect to the Veteran's GAF scores, the evidence of record documents a GAF score of 65 in the February 2007 VA examination. A GAF score of 65 indicates that there is the presence of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  During the initial period under review, prior to June 29, 2007, the reported symptomatology is consistent with no more than mild symptoms, which is consistent with no greater impairment than that contemplated by the initial 10 percent rating.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for PTSD prior to June 29, 2007. Therefore, the claim for a higher rating prior to June 29, 2007, must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. In excess of 30 percent from June 29, 2007 to June 16, 2008

For the period from June 29, 2007 to June 15, 2008, having reviewed the complete record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.

The Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The PTSD symptoms included, primarily paranoia, contemplating death, however no homicidal or suicidal ideation.  He reported in March 2008 that had not had a nightmare since October 2007.   He relayed that he was planning to retire at age 62.  The Board finds that PTSD did not cause occupational and social impairment with reduced reliability and productivity due to PTSD symptoms that would warrant the next higher 50 percent rating. There is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long and short-term memory such that there was retention of only highly learned material or forgetting to complete tasks; impaired judgment; or impaired abstract thinking.  While the evidence suggests some disturbances of motivation and mood, those were not sufficient to result in a higher level of social and occupational impairment.  Furthermore, the evidence did not show a level of difficulty in establishing or maintaining effective work and social relationships, or other more severe symptomatology such as to warrant at least the next higher 50 percent rating.

Despite the Veteran's endorsement of being paranoid, and occasional nightmares during this period, it is clear upon review that the overall disability picture during this period, based on the best evidence, is commensurate with the rating criteria for the currently assigned 30 percent disability evaluation. The Board must assign the rating that most accurately describes the appellant's overall disability picture. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for PTSD for the period June 29, 2007, to June 16, 2008. Therefore, the claim for a higher rating must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. In excess of 50 percent from June 16, 2008. 

As noted, a rating in excess of 50 percent requires a finding that the Veteran has deficiencies in most of the areas listed in the criteria for a 70 percent rating.  38 C.F.R. § 4.130.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for the period from June 16, 2008, the Veteran's PTSD is appropriately evaluated as 50 percent disabling.  The Board notes that the Veteran has reported consistent depression and anxiety from June 16, 2008.  The evidence shows that the Veteran has suffered from continued anxiety and depression over the course of his treatment.  He also has consistently reported sleep disturbance, nightmares, avoidance of crowds, and shame related to his service.  The Veteran has shown disturbances of mood and motivation that have spanned a long duration, but the severity of these feelings have been moderate throughout the course of his treatment, resulting in a moderate overall impact on the Veteran's functioning.  The Veteran has attended therapy sessions, and tended to the activities of daily living throughout the course of this appeal period.  Thus, while the Veteran suffers from psychiatric symptoms that manifests highs and lows in response to past and current stressors, the frequency, severity, and duration is not such that the Veteran is in near continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  While the Veteran is unemployed, the record does not indicate he is unemployed due to his psychiatric condition.  As a result, the Board finds that the Veteran's mood disturbances do not rise to the level of "near continuous" or result in the inability to perform activities of daily living as required for a 70 percent rating.

As it relates to his judgment and thinking, the Veteran has regularly been described as having normal thought processes.  According to a June 2008 VA treatment record, the Veteran was being treated for recurrent depression, occasional suicidal and homicidal ideation.  In June 2008, and again at the July 2010 VA examination, the Veteran had a GAF score of 60, which is indicative of moderate symptoms.   At the most recent September 2015 VA examination, the examiner indicated the Veteran had unspecified depressive disorder secondary to PTSD, and went further to indicate his PTSD was in remission.  The September 2015 examiner noted the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  He did have symptoms of depression, however he had normal thought processes and content, and denied delusions and hallucinations.  He was oriented to time, person and place.  His judgment and insight were normal.  Taking into account the severity, duration, and frequency of these manifestations, the Veteran does not have deficiencies in the areas of judgment and thinking that rises to the level as contemplated by a 70 percent evaluation. 

The Veteran has had difficulty maintaining relationships, as evidenced by his 2 divorces.  He reported limiting social activities, however most recently reported he goes on walks, going to the mall, and spending time with his children and siblings.  The 50 percent rating contemplates impaired social relationships, including those with family members.  The evidence shows that the Veteran was able to maintain social interactions with family members. Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran has social impairment with deficiencies in most areas, as contemplated by a 70 percent evaluation. 

The Veteran has expressed belief that his PTSD symptoms, such as memory issues, have affected his employment.  The Veteran reported last working in 2009.  He reported retiring at the age of 62.  The September 2015 examiner found the Veteran's symptoms did not result in occupational deficiencies in most areas, or total occupational impairment.  As noted above, the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 C.F.R. § 4.1.  The assignment of a high disability rating of 50 percent is recognition of significant interference of the Veteran's PTSD in his employment.  Moreover, the preponderance of the evidence does not indicate the Veteran is unemployed as a result of his PTSD.  

The Board finds that the symptoms described by the Veteran, his psychotherapists, and the VA examiners who conducted his VA examinations, most nearly approximate a 50 percent rating and no more for the period June 16, 2008, and thereafter.  

Furthermore, the Board finds that the Veteran's disability does not more nearly approximate the criteria for a 100 percent rating.  Total and occupational and social impairment has not been shown in that the Veteran maintains a relationship with his children.  His symptoms have not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, or disorientation to time or place.  The Veteran was repeatedly noted as having proper hygiene and appearance, and as being alert and oriented.  The Veteran repeatedly denied suicidal and homicidal ideation and auditory and visual hallucinations.  The Veteran also denied delusions.  The Board notes, the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) Based on the overall evidence of record, including the Veteran's lay statement that his condition has worsened, the effects of the symptoms of the Veteran's PTSD have not been described to be of a type, frequency and severity that rise to the level of total occupational and social impairment as contemplated by the criteria for a 100 percent scheduler rating, or a 70 percent rating as stated above.  

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to his psychiatric diagnosis warrant no more than a 50 percent schedular rating effective June 16, 2008.  As the weight of the evidence is against a higher rating, reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule. As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the 50 percent rating for PTSD, service connection is in effect for tinnitus at 10 percent disabling, and a noncompensable rating for left ear hearing loss.  His combined rating is 60 percent.  There has been no allegation or evidence that this combined rating is inadequate; although as discussed above, the Veteran believes the individual rating for PTSD should be higher.  The combined rating compensates the Veteran for his occupational impairment, and there is no indication of any exceptional factors warranting referral for extraschedular consideration.

Furthermore, a review of the record shows that the Veteran reported retiring from work in 2009.  In a March 2008 treatment record, the Veteran relayed that he was planning to retire.  According to a July 2010 VA examination, the Veteran stated he felt the need to retire because he could not cope adequately.  The examiner noted however, his memory loss was mild to moderate, his judgment was not impaired, abstract thinking was normal, and all thought processes were appropriate.   According to the September 2015 VA examiner, the Veteran reported he stopped working due to memory issues, however the examiner stated his PTSD was not manifested by occupational and social impairment with deficiencies in most areas. 
There is no evidence of record, and the Veteran has not submitted a statement indicating he is unemployable as a result of PTSD. Here, the issue of TDIU has not been raised by the record.  The Veteran has not alleged he is unable to work due to his service-connected PTSD.  As the issue has not been raised by the record, no further discussion is required at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

Entitlement to an initial disability rating in excess of 10 percent for PTSD is not warranted. 

Entitlement to a rating in excess of 30 percent, for the period from June 29, 2007 to June 15, 2008, is not warranted.

Entitlement to a rating in excess of 50 percent from June 16, 2008, is not warranted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


